 Case 1:19-cv-00027-GNS-HBB Document 1 Filed 03/07/19 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   BOWLING GREEN

                                     )                            1:19-CV-27-GNS
                                                        Case No. ______________________
  MERCEDES GONZALES, AS              )                          ELECTRONICALLY FILED
  ADMINISTRATRIX OF THE ESTATE       )
  OF GILBERTO GONZALEZ, et al.       )
                                     )
                          PLAINTIFFS )
 vs.                                 )
                                     )
  POINT LOGISTICS, INC.,             )
                                     )
  And                                )
                                     )
  MAYBACH INTERNATIONAL              )
  GROUP INC.                         )
                                     )
  And                                )
                                     )
  PATRICK JEAN-LOUIS                 )
                                     )
                         DEFENDANTS )

                                  NOTICE OF REMOVAL
                                    OF CIVIL ACTION

        Comes       Defendant,      MAYBACH           INTERNATIONAL            GROUP        INC.,

 (“Maybach”)pursuant to 28 U.S.C.A. §§ 1441 and 1446, and gives notice of the removal to the

 United States District Court for the Western District of Kentucky (Bowling Green Division) of

 the civil action styled Mercedes Gonzalez, as administrator of the Estate of Gilberto Gonzalez v.

 Point Logistics Inc., Patrick Jean-Louis, and Maybach International Group, Inc., recently filed

 in the Circuit Court of Hart County, Commonwealth of Kentucky, Civil Action Number 19-CI-

 00013. Maybach states as grounds for removal that:

        1.      Plaintiff filed its Complaint on or about January 28th, 2019 in Circuit Court of

Hart County, Commonwealth of Kentucky, which is within the Bowling Green Division of the
  Case 1:19-cv-00027-GNS-HBB Document 1 Filed 03/07/19 Page 2 of 5 PageID #: 2




United States District Court for the Western District of Kentucky. Under 28 U.S.C. § 1446(a),

removal to this division of this district is proper.

          2.       On or about February 6, 2019, Maybach's registered agent for service of process

received a copy of the Complaint via United States Mail from the Office of the Secretary of State

of the Commonwealth of Kentucky, Summons Division.

          3.       Maybach is an Illinois Corporation with its Principal Place of Business located in

Alsip, Illinois.

          4.       On or about February 6, 2019, Point Logistics Inc., received a copy of the

Complaint via United States Mail from the Office of the Secretary of State of the Commonwealth

of Kentucky, Summons Division.

          5.       Point Logistics Inc., is an Illinois Corporation with its Principal Place of Business

located in Carol Stream, Illinois.

          6.       On or about February 6, 2019, Patrick Jean-Louis, received a copy of the

Complaint via United States Mail from the Office of the Secretary of State of the Commonwealth

of Kentucky, Summons Division.

          7.       Patrick Jean-Louis is a resident and citizen of the State of New Jersey.

          8.       Gilberto Gonzalez was a citizen of the Commonwealth of Kentucky, with his

  residence address being in Louisville, Kentucky, as shown by the fact that he was issued a

  Kentucky driver’s license, and the address of his employer is also in Jefferson County,

  Kentucky.

          9.       Mercedes Gonzalez is a citizen of the Commonwealth of Kentucky, with her

  residence address being in Louisville, Kentucky.




                                                       -2-
  Case 1:19-cv-00027-GNS-HBB Document 1 Filed 03/07/19 Page 3 of 5 PageID #: 3




          10.   The Action is one which may be removed to this Court by the Defendants

  pursuant to 28 U.S.C.A. §§ 1441 and 1446, and over which this Court has original jurisdiction

  pursuant to 28 U.S.C.A. § 1332, in that diversity of citizenship exists between the Plaintiff and

  the Defendants hereto, and the amount in controversy exceeds $75,000.00, exclusive of interest

  and costs.

          11.   Plaintiff brings this action for the wrongful death of Gilberto Gonzalez, including

funeral and medical expenses, pain and suffering, and lost earnings, as a result of a motor vehicle

accident, and loss of consortium. Based on information and belief and the applicable accident

report, the accident that resulted in the death of Gonzalez involved a fire that engulfed the

passenger compartment of the vehicle that Gonzalez was operating at the time of impact.

Therefore, the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

         12.    This Notice of Removal is timely under 28 U.S.C. § 1446(b).

         13.    On or about March 7th, 2019, this Defendant served a “Notice of Filing of Notice

of Removal of Civil Action” on the Clerk of the Hart Circuit Court, Hart County, Kentucky, to be

filed, a copy of which is attached hereto as Exhibit “A.” On the same day, the Defendants served a

copy of said pleading upon counsel for the Plaintiff in this Action by First Class United States

Mail, postage prepaid.

         14.    On or about the date of this filing, the Defendants served upon counsel for the

Plaintiff a copy of this “Notice of Removal of Civil Action”, which is attached hereto as Exhibit

“B.” Pursuant to 28 U.S.C. § 1446(a), the following documents are attached to this Notice of

Removal as Exhibit “C”: a copy of all process, pleadings and orders served upon the Defendants in

this matter.




                                                -3-
  Case 1:19-cv-00027-GNS-HBB Document 1 Filed 03/07/19 Page 4 of 5 PageID #: 4




         15.       The Co-Defendants, Point Logistics Inc., and Patrick Jean-Louis hereby consent

to this removal.

         WHEREFORE, Defendant, Maybach International Group Inc., gives notice of the

removal of the lawsuit styled Mercedes Gonzalez, as administrator of the Estate of Gilberto

Gonzalez v. Point Logistics Inc., Patrick Jean-Louis, and Maybach International Group, Inc.,

recently filed in the Circuit Court of Hart County, Commonwealth of Kentucky, Civil Action

Number 19-CI-00013.

                                               Respectfully Submitted,

                                               /s/ Gene F. Zipperle, Jr.
                                               GENE F. ZIPPERLE, JR.
                                               WARD, HOCKER & THORNTON, PLLC
                                               Hurstbourne Place, Suite 700
                                               9300 Shelbyville Road
                                               Louisville, Kentucky 40222
                                               (502) 583-7012
                                               (502) 583-7018 (Fax)
                                               GZipperle@whtlaw.com
                                               Counsel for Defendant
                                               Maybach International Group, Inc.




                                                -4-
Case 1:19-cv-00027-GNS-HBB Document 1 Filed 03/07/19 Page 5 of 5 PageID #: 5




                                       CERTIFICATE

        I hereby certify that on the 7th day of March, 2019, I electronically filed the foregoing
document with the Clerk of the Court by using the CM/ECF System, and the foregoing document
was served electronically in accordance with the method established under this Court’s CM/ECF
Administrative Procedures upon all parties in the electronic filing system in the case by
electronic mail including:

       I further certify that a copy of the foregoing document, properly addressed and postage
pre-paid, was deposited in the United States Mail to:

David M. Scott
T. Paul Chumbley
Isaacs and Isaacs
1601 Business Center Court
Louisville, KY 40299
(502) 458-1000
david.scott@isaacsandisaacs.com
Counsel for Plaintiffs

Casey C. Stansbury
Tia J. Combs
230 Lexington Green Circle, Suite 605
Lexington, KY 40503
(859) 899-8499
(859) 899-8498 – Fax
cstansbury@mrrlaw.com
tcombs@mrrlaw.com
Counsel for Defendants
Point Logistics, Inc. and Patrick Jean-Louis


                                               /s/ Gene F. Zipperle, Jr.
                                               Counsel for Defendant
                                               Maybach International Group, Inc.




                                                -5-
